DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/1/2021 has been entered.  Claims 1, 4, 12, 15, 18, 21, and 25 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-28 are still pending in this application, with claims 1 and 15 being independent.
The objection to the Drawings has been withdrawn in view of the amendment.
The objections to Claims 1, 4, 12, 15, and 18 have been withdrawn in view of the amendment.
The rejections of Claims 4, 18, and 25-27 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.

Drawings
The drawings were received on 10/1/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 8-9, 14-17, 19, 22-23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0101275, previously listed on the 6/11/2021 IDS, hereinafter “Lin”).
Regarding claim 1, Lin discloses a light fixture for a harsh and hazardous location (illumination device 1; see Figs. 1A-4B; Abstract; para. [0002], [0046]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (transparent tube 10 which is formed of a glass or plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]); at least one axially elongated printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (one or more light engines 20 in the form of flexible PCBs having a plurality of LEDs 22 thereon are arranged in parallel opposing strips 24; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]); and an LED driver module mounted in the axially elongated enclosure and operating the at least one linear PCB with LED components (a driver 30 is mounted laterally in the elongated enclosure 10 near an end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]); wherein neither the at least one elongated linear PCB with LED components nor the LED driver module dissipate heat to a separately provided heat sink in the axially elongated enclosure (heat is dissipated directly to the elongate enclosure 10 without any separate heat sink structure present; see Figs. 1-3; para. [0010], [0047]); and wherein the LED driver module and the at least one axially elongated linear PCB with LED components are operable within a target peak temperature limit for the hazardous location (the LED driver module 30 

Regarding claim 2, Lin discloses wherein the axially elongated enclosure polymer material is a glass or carbon filled material (the elongated enclosure is a transparent tube 10 which is formed of a glass or plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]).

Regarding claim 3, Lin discloses wherein the axially elongated enclosure includes a first elongated PCB with LED components and a second elongated PCB with LED components extending in a spaced apart but generally parallel relationship to one another (a plurality of PCBs 20 having a plurality of LEDs 22 thereon are arranged in parallel strips 24 spaced apart along the inner wall 24 of the elongated enclosure 10; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]).

Regarding claim 5, Lin discloses wherein the LED driver module is positioned laterally in the axially elongated enclosure at a location between the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally in the elongated enclosure 10 between the elongated PCBs 20; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claim 8, Lin discloses wherein the LED driver module is elevated relative to the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally between the elongated PCBs 20 in a position above the PCBs themselves near the end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claim 9, Lin discloses the light fixture further comprising a first set of terminals at one end of the first elongated PCB with LED components and the second elongated PCB with LED components (each of the PCBs 20 comprise a set of terminals (not individually labeled but shown in the figures) to electrically connect with the LED driver module 30 and with the end cap 40 to receive electric power; see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]), and a second set of terminals at an opposing end of the first elongated PCB with LED components and the second elongated PCB with LED components (see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]; the Examiner notes that while not explicitly mentioned, the opposite ends of each of the PCBs 20 must have a second set of electrical terminals as otherwise there would be no complete circuit and Lin’s device would be inoperable).

Regarding claim 14, Lin discloses wherein the elongated enclosure is fabricated from sheet molding composite material (the elongated enclosure is a transparent tube 10 which is formed of a glass or a molded plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]).

Regarding claim 15, Lin discloses a light fixture for a harsh and hazardous location (illumination device 1; see Figs. 1A-4B; Abstract; para. [0002], [0046]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (transparent tube 10 which is formed of a glass or plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]); at least one axially elongated linear printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (one or more light engines 20 in the form of flexible PCBs having a plurality of LEDs 22 thereon are arranged in parallel opposing strips 24; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]); and an LED driver module mounted in the axially elongated enclosure and operating the at least one linear PCB with LED components (a driver 30 is mounted laterally in the elongated enclosure 10 near an end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]); wherein the at least one elongated linear PCB with LED components does not dissipate heat to a separately provided heat sink in the axially elongated enclosure (heat is dissipated directly to the elongate enclosure 10 without any separate heat sink structure present; see Figs. 1-3; para. [0010], [0047]); and wherein the LED driver module and the at least one axially elongated linear PCB with LED components are operable within a target peak temperature limit for the harsh and hazardous location (the LED driver module 30 and the at least one axially elongated linear PCB 20 with LED components 22 are all operable within desired temperature ranges; see para. [0024], [0047], [0049]).

Regarding claim 16, Lin discloses wherein the axially elongated enclosure polymer material is a glass or carbon filled material (the elongated enclosure is a 

Regarding claim 17, Lin discloses wherein the axially elongated enclosure includes a first elongated PCB with LED components and a second elongated PCB with LED components extending in a spaced apart but generally parallel relationship to one another (a plurality of PCBs 20 having a plurality of LEDs 22 thereon are arranged in parallel strips 24 spaced apart along the inner wall 24 of the elongated enclosure 10; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]).

Regarding claim 19, Lin discloses wherein the LED driver module is positioned laterally in the enclosure at a location between the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally in the elongated enclosure 10 between the elongated PCBs 20; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claim 22, Lin discloses wherein the LED driver module is elevated relative to the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally between the elongated PCBs 20 in a position above the PCBs themselves near the end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claim 23, Lin discloses the light fixture further comprising a first set of terminals at one end of the first elongated PCB with LED components and the second elongated PCB with LED components (each of the PCBs 20 comprise a set of terminals (not individually labeled but shown in the figures) to electrically connect with the LED driver module 30 and with the end cap 40 to receive electric power; see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]), and a second set of terminals at an opposing end of the first elongated PCB with LED components and the second elongated PCB with LED components (see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]; the Examiner notes that while not explicitly mentioned, the opposite ends of each of the PCBs 20 must have a second set of electrical terminals as otherwise there would be no complete circuit and Lin’s device would be inoperable).

Regarding claim 28, Lin discloses wherein the elongated enclosure is fabricated from sheet molding composite material (the elongated enclosure is a transparent tube 10 which is formed of a glass or a molded plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10-13, 18, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0101275) in view of Rinko et al. (US 2017/0336055, hereinafter “Rinko”).  The teachings of Lin have been discussed above.
However, regarding claims 4 and 18, the teachings of Lin fail to disclose or fairly suggest each of the first and second elongated PCBs with LED components are sealed with a polymer enclosure such that a total air volume in the polymer enclosure is less than 10 cm3.
Rinko teaches a light fixture for a harsh and hazardous location (lighting apparatus 102; see Figs. 1-2; Abstract; par. [0030]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (outer tube 7 which is a transparent glass, ceramic, or polymer material; see Fig. 1; para. [0030]-[0032]); at least one axially elongated linear printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (one or more LED strips 4; see Figs. 1-2; para. [0019], [0032], [0034]-[0036]); an LED driver module mounted in the axially elongated enclosure and operating the at least one linear PCB with LED components (control electronics for operating the elongated PCB with LEDs 4 are provided within the housing structure; see para. [0032], [0035]); wherein neither the at least one elongated linear PCB with LED components nor the LED driver module dissipate heat to a separately provided heat sink in the axially elongated enclosure (heat is conducted away from the light sources by the circuit board itself without the need for a separate heat sink element; see par. [0019]); and wherein the LED driver module and the at least one axially elongated PCB with LED components are operable within a target peak temperature limit for the hazardous location (the LED driver module 3 (the elongated PCB with LED components 4 is sealed within an inner tube 1 and fully encapsulated within the tube by a covering hermetic barrier element or layer 3; see Fig. 2; para. [0034]-[0036]).
Therefore, in view of Rinko, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Lin by sealing each of the first and second elongated PCBs with LED components within a polymer enclosure such that a total air volume in the polymer enclosure is less than 10 cm3.  One would have been motivated to modify the known light fixture of Lin by sealing each of the first and second elongated PCBs with LED components within a polymer enclosure such that a total air volume in the polymer enclosure is less than 10 cm3, as taught by Rinko, in order to protect the circuitry and LEDs on the PCBs from electric short circuits, sparks, and/or moisture (see Rinko, par. [0036] for the motivation).

Regarding claims 10 and 24, Lin teaches the light fixture further comprising a first terminal cover attached to an end of the axially elongated enclosure (end cap 40; see Figs. 1A-1B, 4A-4B; para. [0046]-[0047], [0050], [0057]-[0058]).
However, the teachings of Lin fail to disclose or fairly suggest the first terminal cover is removable and the light fixture comprises a second removable terminal cover attached to another end of the axially elongated enclosure.

Therefore, in view of Rinko, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Lin by making the first terminal cover removable and providing a second removable terminal cover attached to another end of the axially elongated enclosure.  One would have been motivated to modify the known light fixture of Lin by making the first terminal cover removable and providing a second removable terminal cover attached to another end of the axially elongated enclosure, as taught by Rinko, in order to the internal components of the light fixture to be serviced if needed (see Rinko, par. [0036] for the motivation) while additionally enabling the light fixture to be mounted to devices having two fittings at each end.

However, regarding claims 11 and 25, the teachings of Lin fail to disclose or fairly suggest a polymer cover lens extending between the first and second removable terminal covers.
Rinko teaches the light fixture further comprising a polymer cover lens extending between the first and second removable terminal covers (inner tube 1 which includes a transparent glass, ceramic, or plastic material 2 is designed to provide light directing, collimation, diffusing, coloring, and/or generally establishing a desired light distribution 
Therefore, in view of Rinko, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Lin by providing a polymer cover lens extending between the first and second removable covers.  One would have been motivated to modify the known light fixture of Lin by providing a polymer cover lens extending between the first and second removable covers, as taught by Rinko, in order to establish a desired light distribution (see Rinko, par. [0034] for the motivation).

Regarding claims 12 and 26, Rinko teaches wherein the polymer cover lens material is a polycarbonate glass or a polyamide glass (the polymer cover lens 1 is made of a transparent glass, ceramic, or plastic material 2; see par. [0034]).

Regarding claim 13, Rinko further teaches wherein the polymer cover lens material has a transparency that is greater than 80% (the polymer cover lens 1 can be transparent and therefore provide a transmittance of 90% or higher; see para. [0011], [0034]).

Regarding claim 27, further teaches wherein the polymer cover lens material has a transparency that is less than 80% (the polymer cover lens 1 can be transparent .

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0101275) in view of Zhang et al. (US 2020/0400288, hereinafter “Zhang”).  The teachings of Lin have been discussed above.
However, regarding claims 6 and 20, the teachings of Lin fail to disclose or fairly suggest an inverter module is placed adjacent to the LED driver module.
Zhang teaches a light fixture (lighting device; see Figs. 1-2; Abstract; par. [0031]) comprising an enclosure (base 100 and cover 200 are mounted together to form an enclosure housing lighting module 300 therein; see Figs. 1-2, 5, 8, 10-11; para. [0029], [0031]); at least one printed circuit board with light emitting diode (LED) components mounted in the enclosure (lighting module 300 comprises a light source substrate 311 having a plurality of light source elements 3111 thereon; see Figs. 1, 8, 10-13; para. [0029], [0031], [0036]-[0038]); and an LED driver module mounted in the enclosure and operating the at least one PCB with LED components (driving power source 320; see Figs. 1, 8; para. [0029], [0036], [0044]); wherein an inverter module is placed adjacent to the LED driver module (an inverter 340 is placed next to the LED driver module 320; see Figs. 1, 8; para. [0029], [0044]).
Therefore, in view of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Lin by placing an inverter module adjacent to the LED driver module.  One would have been motivated to modify the known light fixture of Lin by placing an inverter module 

Regarding claims 7 and 21, Zhang further teaches a battery pack is placed adjacent to the inverter module (battery 370 is placed next to both the inverter module 340 and the LED driver module 320; see Figs. 1, 8; para. [0029], [0044]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding the Applicant’s argument with regards to Claims 1 and 15 that Lin (US 2019/0101275) “does not describe the LED driver module and the at least one axially elongated linear printed circuit boards with LED components are operable within a target peak temperature limit for the hazardous location” (see Applicant’s Remarks, pgs. 10-11), the Examiner respectfully disagrees.
Regarding Applicant’s attempts to define the structure of the invention using the instant disclosure (i.e. “The surface temperature of LEDs may reach 100 °C. See Present Application, [0052]. For light fixtures to be used in a harsh and hazardous location, the temperature of the light fixtures, however, should be less than 55 °C to avoid any explosion hazard from excessive heat. Present Application, [0048]” (see Applicant’s Remarks, pgs. 10-11)), the Applicant is reminded that it is the language of the claims that defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. See In re Prater, 162 USPQ 541 (CCPA 1969).  In this case, there is no recitation in independent Claims 1 and 15 or in any other claim defining what locations are considered hazardous, let alone any specific operating temperature ranges or limits for the light fixture. Applicant’s argument is narrower than the scope of the claims.

In response to Applicant’s arguments that Lin fails to disclose individually, or suggest in combination, “that the LED driver module and the at least one axially elongated linear printed circuit boards with LED components are operable within a target peak temperature limit for the hazardous location” (see Applicant’s Remarks, pg. 11), the Applicant is respectfully advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 44 USPQ2d 1429. In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does. See Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  Further, the Applicant is respectfully advised that it has been held that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. See In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists an additional reference considered pertinent to the claimed subject matter of LED light fixtures capable of operating at high temperatures.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875